OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                                 AUSTIN

w 0.MI*fl
-.a-
Iionorablo TomDeBerry     - page g




             under the aantraot referred to abme.
             If, uader them olrOuamta?xse#, there
             oXlet 8uch an obli.gatiOn, what recourtse
             does WleBoerdharein     enforoingitt"

             me   letter of the Rlttoburpb mate   Olags CoPp
pny   td   whibh you refer   It3 aa follas;
           'Pe am are thatyauhmebeennoti-
      fUdbyvar0uummfaoturers0fil~
        odmta of the @orit~rue     08 Alcxndnum
      E' &%luetrlas other th8n i4stional Defense
      Projeota .

           aThe Oni recently wrote urn to wad fn
      aninwmto~     of sllAlandnrrnPoud8r    a?@
      Paetesohadcnhmd.         Sevwaldayelater
      they wrote ua to aha thbprterial       to *or-
      lousb~Ildinggrojeo   ? euader8onetruot&m.

           l&meoftkwAlu&axmrehd~nhandros
      tobeueedinfll3ingordar       onocw   contreot
      dth the4M&e       8oami of Coatrolh Due to this
      Iatioaal demmd we will not be able to fulfill
      our canPaat,butre   are BUP~ you O&n appre-
      oiabe our poldaon 4.a this 24uhtter.

           *If you th&nlK it liMoable,  w3 sballbe
      glad to notify eaoh Xnstitufionby m*;il to
      the effect that  we will mat be able to raPte
      further atxlpnte   of Alma&am   Powderto them.'
           ~~1~1s     &st andrill not do aninjmtieebe-
tmen part&es to a aontrsot by oompelling tbem to * per-
Soraeutae, where the law 1teelf has mpmve?md   to We    the
performwmsi~~poueible   orilleg~l.   Blab a OozitMhctupon
the la+6 euper~a3lng to pmvext its performswe is at 611
end, dthout fkrther obllgatfon or liability upon the pPrt
of either party thereto.

           Verforuiiuss le not Luoueedby   thefaot
      tbet the oontractt could not legally be per-
      formed antlerthe law aa it suioted when the
      ooxrtraot was mu&o, f
      SuHled to kuow the